FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                            FOR THE TENTH CIRCUIT                                June 21, 2021
                        _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
 JOSEPH LEE JONES,

       Petitioner - Appellant,

 v.                                                           No. 21-3064
                                                     (D.C. No. 5:20-CV-03056-SAC)
 DOUGLAS COUNTY JAIL,                                           (D. Kan.)

       Respondent - Appellee.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before MATHESON, BRISCOE, and PHILLIPS, Circuit Judges.
                  _________________________________



       Petitioner Joseph Lee Jones, a Kansas pretrial detainee appearing pro se, seeks a

certificate of appealability (COA) so that he may appeal from the district court’s denial of

his petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. For the reasons

outlined below, we deny Jones’ application for COA and dismiss this matter.

                                             I

       On February 18, 2020, Jones initiated these proceedings by filing what he

described as a petition for writ of habeas corpus pursuant to § 2241. Jones alleged in his



       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
petition that he was a pretrial detainee confined in the Douglas County Jail in Lawrence,

Kansas, who had been found incompetent to stand trial and had been ordered to be

committed to the Larned State Hospital for evaluation and treatment.1 The gist of Jones’

petition, as best we can determine, was three-fold.2 First, Jones alleged that Kansas state

officials were not complying with Kansas’ statutory requirements for the evaluation and

treatment of incompetent criminal defendants. Second, Jones complained that he wished

to represent himself in the ongoing state criminal proceedings, but was being forced by

the state trial court to be represented by an attorney named Dakota Loomis. According to

the petition, Loomis had stolen certain documents from Jones, thereby creating a conflict

of interest between the two men. Third, Jones alleged that a hostile environment existed

at the Douglas County Jail and he alleged in support that on January 14, 2020, an officer

at the jail “inadvertantly [sic] asked [another] inmate to assault” Jones. ROA, Vol. 1

at 12. On the basis of these allegations, Jones sought release from the Douglas County

Jail.

        On May 29, 2020, the district court issued a notice and order to show cause

directing Jones to show cause why the case should not be dismissed without prejudice

due to Jones’ failure to exhaust available state court remedies.



        1
         According to the record on appeal, all proceedings in Jones’ criminal case were
stayed on or about January 24, 2020, so that Jones could be evaluated and potentially
treated at the Larned State Hospital. Apparently due to COVID-19, however, Jones was
not transferred to Larned State Hospital until late 2020 or early 2021.
        2
        Jones’ petition and other pleadings referred to other incidents, but none of those
appear to have been the basis upon which he was seeking release from confinement.
                                             2
       On June 4, 2020, Jones filed a response to the notice and order to show cause. Id.

at 186. Jones alleged that he could not “utilize local or STATE and Kansas Supreme

Courts for his [Kan. Stat. Ann. §] 60-1501 writs” because “due to COVID-19 they [we]re

closed.” Id. Jones in turn alleged that he “ha[d] no other remedy at law available to

him.” Id.

       On October 5, 2020, Jones filed a pleading alleging that he “ha[d] met the

requirement” that he “absolutely exhaust any concievable [sic] state remedy.” Id., Vol. 2

at 77. Jones attached as an exhibit to this pleading a copy of an order issued by the

Supreme Court of Kansas on September 24, 2020. Id. at 79. That order stated that the

Supreme Court of Kansas “ha[d] considered and dismisse[d] [a] petition for writ of

habeas corpus filed [by Jones] on July 10, 2020, as supplemented by [his] subsequent

filings . . . on August 28, 2020, and August 31, 2020.” Id. The order did not describe the

nature of the claims asserted by Jones.

       On March 15, 2021, the district court issued a memorandum and order denying

Jones’ petition, as well as various motions that he had filed during the pendency of the

district court proceedings. In dismissing the petition, the district court noted that Jones

had failed to establish “that the issues raised” in the habeas petition he filed with the

Supreme Court of Kansas “were the same as the issues” he sought to pursue in his federal

habeas petition. Id. at 107. The district court also concluded that, in any event, Jones had

failed to “raise[] a valid claim for violation of his federal constitutional right to a speedy

trial.” Id. at 108. The district court explained that the delay described by Jones

“appear[ed] to fall short of a presumptively prejudicial delay,” and that “even if [Jones]

                                               3
had shown presumptively prejudicial delay,” any speedy trial claim he might be asserting

“would be foreclosed by the issue of his competency to stand trial” because it was “‘well

established that the Due Process Clause of the Fourteenth Amendment prohibits the

criminal prosecution of a defendant who is not competent to stand trial.’” Id. at 109

(quoting Medina v. California, 505 U.S. 437, 439 (1992)). Lastly, the district court

concluded that “[a]ny claims” that Jones was asserting “challenging the conditions of his

confinement d[id] not arise under Section 2241” and thus “[we]re not properly before the

Court.” Id. at 110. The district court entered final judgment in the case that same day.

Id. at 112.

       Jones filed a motion to alter or amend judgment on March 22, 2021. On April 8,

2021, Jones filed a notice of appeal.

       On April 9, 2021, a two-judge panel of this court issued an order directing a

limited remand to the district court to rule on Jones’ motion to alter or amend judgment

and to consider whether to issue a COA. On April 14, 2021, the district court denied

Jones’ motion to alter or amend judgment and declined to issue a COA.

       Jones has now filed an application for COA with this court.

                                             II

       Under the Antiterrorism and Effective Death Penalty Act of 1996, a COA is

required to appeal “the final order in a habeas corpus proceeding in which the detention

complained of arises out of process issued by a State court.” 28 U.S.C. § 2253(c)(1). We

have long held, consistent with the plain language of § 2253(c)(1), “that a state prisoner

must obtain a COA to appeal the denial of a habeas petition, whether such petition was

                                             4
filed pursuant to § 2254 or § 2241,” so long as the detention complained of arises out of

process issued by a state court. Montez v. McKinna, 208 F.3d 862, 867 (10th Cir. 2000).

       A COA may issue only if the petitioner “has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make this showing, the

petitioner must demonstrate “reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner or . . . the issues

presented were adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003) (quotation marks omitted). Further, where, as here,

the district court denies the petition on procedural grounds, the petitioner must “show[ ],

at least, that jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

       After examining Jones’ application for COA, we conclude that he has failed to

make the requisite showing. As we have noted, the district court’s order of dismissal

rested, in part, on its procedural ruling that Jones had failed to exhaust his state court

remedies. Although Jones disputes that conclusion in his application for COA, he has

failed to provide any documentation to establish that the claims he presented to the

Supreme Court of Kansas were the same issues raised in his federal habeas petition.

Thus, he has failed to establish that jurors of reason would find it debatable whether the

district court was correct in its procedural ruling.



                                               5
       Moreover, we note that the record indicates that Jones’ state criminal proceedings

are ongoing. Jones alleges in his application for COA that in April of this year, he was

determined by officials at the Larned State Hospital to be competent to stand trial and has

now been returned to the Douglas County Jail for the continuation of his criminal

proceedings. Those ongoing state criminal proceedings implicate two well-established

principles that preclude Jones from pursuing this federal habeas action. First, “[i]t is well

settled that in the absence of exceptional circumstances in criminal cases the regular

judicial procedure should be followed and habeas corpus should not be granted in

advance of a trial.” Jones v. Perkins, 245 U.S. 390, 391-92 (1918). Second, the Supreme

Court has held that a federal court should not intervene in pending state criminal

proceedings absent “irreparable injury” that “is both great and immediate.” Younger v.

Harris, 401 U.S. 37, 46 (1972) (quotation marks omitted). Nothing in the record

indicates that Jones has incurred or is about to incur irreparable injury of any kind.

Further, nothing in the record causes us to question whether the Kansas state courts can

provide Jones with an adequate forum to litigate any constitutional claims he may have

by way of pretrial proceedings, trial, and, if he is convicted, direct appeal and

post-conviction proceedings. Therefore, the proper course is for Jones to first litigate his

constitutional claims in the Kansas state courts.




                                              6
                                          III

      Jones’ application for COA and his pending motions for leave to file a

supplemental brief are DENIED and this matter is DISMISSED.


                                           Entered for the Court


                                           Mary Beck Briscoe
                                           Circuit Judge




                                           7